Citation Nr: 0901783	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  04-21 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a rash of the groin 
area.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had active duty from January 1964 to January 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which in pertinent part, denied service connection for 
the claimed disabilities on appeal, and for memory loss.  In 
March 2007, the veteran and his spouse testified before the 
undersigned at a Travel Board hearing held at the RO.

In an August 2007 decision, the Board denied service 
connection for depression, hearing loss, rash of the groin 
area, and for memory loss.  The veteran subsequently appealed 
that Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  

In August 2008, while this case was pending at the Court, 
VA's Office of General Counsel and appellant's representative 
(the parties) filed a Joint Motion requesting that the Court: 
vacate the Board's August 2007 decision to the extent of the 
Board's denial of service connection for depression, hearing 
loss, and rash of the groin area; leaving intact the denial 
regarding the claimed memory loss.  In a September 2008 
Order, the Court granted the Joint Motion, remanding the case 
to the Board for compliance with instructions in the Joint 
Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In the Joint Motion granted by the Court, the parties agreed 
that for the reasons below, further development by VA was 
required regarding the three claims on appeal.

The parties to the Joint Motion agreed that the Board: (1) 
failed to consider or address the credibility of lay 
statements and testimony of the appellant and his spouse in 
support of his claim regarding symptomatology in service and 
since service; and (2) failed to discuss the applicability of 
38 U.S.C.A. § 1154(b)-given that the appellant had been 
engaged in combat with the enemy-with respect to the 
sufficiency of lay statements to establish the in-service 
incurrence of an injury or disease. 

The parties also agreed that the Board: (1) failed to discuss 
whether the appellant was afforded adequate examinations; and 
(2) relied on VA examinations in 2003, which the parties 
found were inadequate.  In particular, the parties agreed 
that the examinations were inadequate because the examiners' 
review of treatments and symptoms were inadequate.  The 
parties agreed that the examiners' findings ignored the 
appellant's statements of record regarding symptoms, instead, 
focusing mainly on the lack of evidence showing treatment (in 
the case of the audiology examination), or failed to address 
etiology (in the case of the depression and rash 
examinations).

In this regard, the parties agreed that the Board may not 
adopt a doctor's opinion as the basis for its denial if that 
opinion failed to discuss all the positive evidence in 
support of the claim.  Further, they agreed that a veteran's 
competent lay evidence regarding matters which are within his 
personal knowledge and experience, may not be rejected solely 
based on the fact that the record fails to contain 
corroborating medical evidence.  In short, the parties agreed 
that a medical opinion that fails to consider competent lay 
evidence that is favorable to the claim is inadequate.

For all of these reasons, a remand is necessary to meet the 
requirements of the Joint Remand, to include examinations 
consistent with those requirements.  Additionally, new VA and 
private medical evidence has been associated with the claims 
file since the April 2004 statement of the case, which is the 
last time the RO reviewed evidence and considered the issues 
on appeal.  The RO has not considered the evidence submitted 
since the statement of the case, and the veteran has not 
submitted a waiver of RO review of this additional evidence.  
Therefore, the Board may not consider this additional 
evidence in the first instance and the case must be remanded 
for this reason as well.

After affording the veteran pertinent examinations for the 
claimed depression, bilateral hearing loss, or a rash of the 
groin area, the RO must reconsider the associated claims on 
appeal in compliance with the instructions in the Joint 
Motion adopted by the Court.  

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, obtain any VA or 
private records of pertinent medical 
treatment not yet on file referable to 
depression, bilateral hearing loss, or a 
rash of the groin area.

2.  Schedule the veteran for VA 
examinations by  appropriate specialists-
as shown respectively in parentheses 
below-for the purpose of determining the 
nature and likely etiology of any claimed 
disorders identified as (a) depression 
(psychiatric specialist medical doctor), 
(b) bilateral hearing loss (state-licensed 
audiologist and otolaryngologist), and (c) 
a rash of the groin area (dermatologist or 
equivalent specialist medical doctor).  
The general instructions for each examiner 
must include the following.

The RO should make the claims file 
available to each of the respective 
examiners, who should each review the 
entire claims folder in conjunction with 
the examinations.  The examiners should 
indicate this fact in the respective 
examination reports.  

In relation to each of the three claimed 
disorders being examined, each respective 
examiner must ask the veteran to provide a 
detailed oral statement describing the 
complaints/symptoms of the claimed 
condition during service and after 
service, to include a time-line starting 
within one year after service and 
thereafter to the present complaints.  

On review of the medical evidence of 
record, in their respective examination 
reports the examiners must provide 
relevant information regarding the 
following areas:  

(a) a detailed review of the veteran's 
service treatment records; 

(b) a detailed review of the veteran's 
report of his symptoms during service, 
as well as his symptoms during service 
and after service, to include a time-
line starting within one year after 
service and thereafter to the present 
complaints; 

(c) relevant clinical history of 
findings, diagnoses, opinions, 
etcetera, as shown in the post-service 
medical evidence of record.  

Each respective examiner should perform 
all diagnostic studies/tests deemed 
appropriate, and set forth all examination 
findings in detail in the examination 
report.  In addressing the opinions 
requested below, the examiners must 
discuss and consider any competent lay 
evidence that may be favorable to the 
veteran's claim.

In addition to the general instructions 
above, each examiner should, respectively, 
carry out examination consistent with the 
following specific instructions:   

(a) Depression (Psychiatric) Examination.  
After reviewing the available medical 
records and examining the appellant, the 
examiner should render a diagnosis for any 
psychiatric disorder found.  For each 
chronic psychiatric disability diagnosed, 
the examiner should provide a medical 
opinion as to whether it is at least as 
likely as not, that: In the case of an 
acquired psychiatric disorder, the 
disability began or was permanently 
worsened during service; or in the case of 
a personality disorder, was the result of 
a superimposed injury or disease. 

(b) Hearing Loss (Audiologic) Examination: 
A complete history of acoustic 
trauma/noise exposure and perceived 
hearing loss symptoms in service and post-
service should be obtained from the 
veteran.

Examination of hearing impairment should 
be conducted without the use of hearing 
aids.  The examination must include a 
controlled speech discrimination test 
(Maryland CNC) and a pure tone audiometry 
test.  See 38 C.F.R. § 4.85(a).  For each 
ear, pure tone audiometric thresholds, in 
decibels, should be recorded for each of 
the frequencies of 1,000, 2,000, 3,000 and 
4,000 hertz, as well as controlled speech 
discrimination testing (Maryland CNC) 
(reported in percentages of 
discrimination).

The hearing loss examination report must 
contain an opinion concerning the etiology 
of any present hearing loss, to include 
whether it is at least as likely as not 
that any currently diagnosed hearing loss 
was caused by military service, or whether 
such an etiology or relationship is 
unlikely.

(c).  Rash (Dermatology) Examination:  The 
examiner should obtain from the veteran a 
complete history of claimed in-service 
skin symptoms and purported etiologic 
agents; and post-service symptoms. 
  
After reviewing the available medical 
records and examining the appellant, the 
examiner should render a diagnosis for any 
skin disorder found referable to the 
claimed rash of the groin area.  For any 
such chronic skin disability diagnosed, 
the examiner should provide a medical 
opinion as to whether it is at least as 
likely as not that the skin disorder 
claimed as rash of the groin area began or 
was permanently worsened during service.

3.  The RO must ensure that all 
instructions ordered here are undertaken.  
If not, take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  
Also the RO should conduct any additional 
development deemed needed, specifically 
including any such development consistent 
with mandated instructions of the Joint 
Motion granted by the Court in September 
2008.

4.  Thereafter, the RO should readjudicate 
the claims on appeal, to include 
compliance with instructions and 
requirements of the Joint Motion granted 
by the Court in September 2008.  Such 
compliance includes but is not limited to 
the following: 

(a) considering/addressing the 
credibility of lay statements and 
testimony of the appellant and his 
spouse in support of his claim 
regarding symptomatology in service and 
since then; and 
(b) discussing applicability of 
38 U.S.C.A. § 1154(b) as it may apply, 
with respect to the sufficiency of lay 
statements to establish the in-service 
incurrence of an injury or disease. 

If a determination remains unfavorable to 
the appellant, then furnish the veteran 
and his representative a supplemental 
statement of the case and afford the 
applicable time period in which to 
respond.  Thereafter, if in order, return 
the case to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is advised that at least in part the purpose of 
the examinations requested in this remand is to obtain 
information or evidence (or both) which may be dispositive of 
the appeal.  Therefore, the veteran is hereby placed on 
notice that failure to cooperate by attending the requested 
VA examination could result in an unfavorable decision.  See 
38 C.F.R. § 3.655.

	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

